DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Galazka et al (“Czochralski growth and characterization of Ga2O3 single crystals”) and Asadian (“The influence of atmosphere on oxides crystal growth”). Galazka teaches a Czochralski growth of Ga2O3 from a melt which is seed pulling process; and providing a dynamic CO2 growth atmosphere for providing O2 gas at high temperatures, and CO2 at 20 bar produces an O2 atmosphere of 9.0x10-2.  Asadian teaches the partial pressure of oxygen is automatically increased during the heating up phase by the thermal decomposition of gases using a NO2-CO2-CO-NO gas mixture to provide a high partial pressure of pure oxygen (O2). The prior art does not teach, suggest or provide any rationale for a growth atmosphere consisting of a mixture of pure oxygen and at least one non-reducing gas selected from the group consisting of Ar, N2, He Xe, Ne, and C02, with a variable oxygen concentration (OC) or partial pressure at substantially atmospheric pressure in such a way that the oxygen concentration reaches a growth oxygen concentration value in the concentration range of 5 - 100 vol. % below .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714